Exhibit 10
SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 21, 2014 (this
"Amendment"), modifies that certain Credit Agreement, dated as of December 11,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the "Credit Agreement"), among EMERGENT BIOSOLUTIONS
INC., a Delaware corporation (the "Borrower"), each Domestic Subsidiary of the
Borrower from time to time party thereto as a Guarantor, each lender from time
to time party thereto (collectively, the "Lenders" and individually, a
"Lender"), and BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the "Administrative Agent"), Swing Line Lender and L/C Issuer.  Capitalized
terms used herein and not defined shall have the meaning assigned to such terms
in the Credit Agreement.
RECITALS
WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to amend certain of the terms and provisions of the Credit
Agreement, as specifically set forth in this Amendment; and
WHEREAS, the Administrative Agent and each of the undersigned Lenders are
prepared to amend the Credit Agreement on the terms, subject to the conditions
and in reliance on the representations set forth herein.
NOW THEREFORE, in consideration of the premises and the mutual agreements
contained here, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
Section 1.                          Amendments to Credit Agreement.


(a)            The definition of "Target Cash Distribution Amount" in Section
1.01 (Defined Terms) of the Credit Agreement is hereby amended and modified by
(i) deleting the amount "$10,000,000" appearing in clause (a)(ii) of such
definition, and inserting in lieu thereof the amount "$20,000,000" and (ii)
deleting the reference to the "31st day" appearing in clause (b) of such
definition, and inserting in lieu thereof a reference to the "90th day".
 
(b)            Section 6.12 (Covenant to Guarantee Obligations and Give
Security) of the Credit Agreement is hereby amended and modified by:
 
i.
in clause (a) of such Section, inserting the words "or such later date as may be
agreed to by the Administrative Agent in its reasonable discretion" immediately
following each reference to "days after such formation or acquisition" contained
therein;

ii.
in clause (b) of such Section, inserting the words "or such later date as may be
agreed to by the Administrative Agent in its reasonable discretion" immediately
following each reference to "days after such acquisition" contained therein; and

iii.
in clause (d) of such Section, deleting the text "thirty (30) days" contained
therein and inserting in lieu thereof the text "forty-five (45) days";

(c)            Section 7.02 (Investments) of the Credit Agreement is hereby
amended and modified by:
i.
deleting the ratio "3.25 to 1.00" appearing in clause (iv)(B)(I) of Section
7.02(g), and inserting in lieu thereof the text "the maximum Consolidated
Leverage Ratio otherwise permitted under Section 7.11(b) at such time less .25";

ii.
deleting the amount "$50,000,000" appearing in clause (v) of Section 7.02(g),
and inserting in lieu thereof the amount "$75,000,000"; and

iii.
deleting the reference to the "31st day" appearing in the parenthetical
contained in clause (vii) of Section 7.02(h), and inserting in lieu thereof a
reference to the "90th day".

(d)            Section 7.11(Financial Covenants) of the Credit Agreement is
hereby amended and modified by restating Sections 7.11(b) and 7.11(d) in their
entirety as follows:
"(b) Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio as of
(i) the last day of each Measurement Period of the Borrower ending on or prior
to September 30, 2014 to be greater than 4.00 to 1.00, (ii) the last day of the
Measurement Period of the Borrower ending on December 31, 2014 to be greater
than 3.75 to 1.00 and (iii) the last day of each Measurement Period of the
Borrower occurring thereafter to be greater than 3.50 to 1.00."
"(d) Minimum Liquidity.  Permit Liquidity at any time to be less than
$50,000,000, provided that "Liquidity" shall be deemed to include, for the
purposes of this Section 7.11(d), an aggregate amount not to exceed $40,000,000
of Target Cash for up to 30 days following the Target Acquisition Closing Date,
provided, however, that notwithstanding such 30-day period, as soon as is
commercially reasonable but no later than the 90th day following the Target
Acquisition Closing Date, the Loan Parties shall cause the distribution to the
Borrower of the Target Cash Distribution Amount.  For the avoidance of doubt,
the minimum Liquidity set forth in this Section 7.11(d) shall be required to be
maintained by the Loan Parties at all times and shall be reported concurrently
with the delivery of the financial statements referred to in Section 6.01(a) and
(b) and as otherwise provided herein."
Section 2.  Conditions Precedent.  This Amendment shall become effective as of
the date first written above (the "Effective Date") upon the satisfaction of the
following conditions precedent:
(a)            Documentation.  Administrative Agent shall have received all of
the following, in form and substance satisfactory to Administrative Agent:
(i)
a fully-executed and effective Amendment executed by the Borrower, the
Guarantors, the Administrative Agent and the Required Lenders; and

(ii)
such additional documents, instruments and information as Administrative Agent
may reasonably request to effect the transactions contemplated hereby.

(b)            No Default.  On the Effective Date and after giving effect to
this Amendment, no event shall have occurred and be continuing that would
constitute a Default or an Event of Default.
Section 3.                          Representations and Warranties;
Reaffirmation of Grant.  Each Loan Party hereby represents and warrants to the
Administrative Agent and the Lenders that, as of the date hereof and after
giving effect to this Amendment: (a) all representations and warranties of the
Borrower and each other Loan Party set forth in the Credit Agreement and in any
other Loan Document are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof), (b) no Default or
Event of Default has occurred and is continuing, (c) the Credit Agreement and
all other Loan Documents are and remain legally valid, binding obligations of
the Loan Parties party thereto, enforceable against each such Loan Party in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and other laws applicable to creditors' rights
generally and subject to general principles of equity, and (d) the provisions of
the Collateral Documents to which such Loan Party is a party are effective to
create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject only to
Liens permitted by Section 7.01 of the Credit Agreement) on all right, title and
interest of the respective Loan Parties in the Collateral described therein do
and shall continue to secure the payment of all Obligations as set forth in such
respective Collateral Documents.  Each Loan Party hereby reaffirms its grant of
a security interest in the Collateral to the Administrative Agent for the
benefit of the Secured Parties, as security for the payment and performance in
full of the Obligations.


Section 4.                          Survival of Representations and Warranties. 
All representations and warranties made in this Amendment or any other Loan
Document shall survive the execution and delivery of this Amendment, and no
investigation by the Administrative Agent or the Lenders shall affect the
representations and warranties or the right of the Administrative Agent and the
Lenders to rely upon them.


Section 5.                          Amendment as Loan Document.  This Amendment
constitutes a "Loan Document" under the Credit Agreement.  Accordingly, it shall
be an immediate Event of Default under the Credit Agreement if any
representation, warranty, certification or statement of fact made by any Loan
Party under or in connection with this Amendment shall have been incorrect or
misleading in any material respect when made or deemed made.


Section 6.                          Costs and Expenses.  The Borrower shall pay
not later than ten (10) Business Days after demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent (including the reasonable fees,
charges and disbursements of counsel to the Administrative Agent) incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment, in each case, in accordance with Section 10.04 of the Credit
Agreement.


Section 7.                          Governing Law.  THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


Section 8.                          Execution.  This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement. 
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier (or electronic mail (including in PDF format)) shall be effective as
delivery of a manually executed counterpart of this Amendment.


Section 9.                          Limited Effect.  This Amendment relates only
to the specific matters expressly covered herein, shall not be considered to be
an amendment or waiver of any rights or remedies that the Administrative Agent
or any Lender may have under the Credit Agreement or under any other Loan
Document (in each case, except as expressly set forth herein) or under Law, and
shall not be considered to create a course of dealing or to otherwise obligate
in any respect the Administrative Agent or any Lender to execute similar or
other amendments or waivers or grant any amendments or waivers under the same or
similar or other circumstances in the future.


Section 10.                          Ratification by Guarantors.  Each of the
Guarantors acknowledges that its consent to this Amendment is not required, but
each of the undersigned nevertheless does hereby agree and consent to this
Amendment and to the documents and agreements referred to herein.  Each of the
Guarantors agrees and acknowledges that (i) notwithstanding the effectiveness of
this Amendment, such Guarantor's Guaranty shall remain in full force and effect
without modification thereto and (ii) nothing herein shall in any way limit any
of the terms or provisions of such Guarantor's Guaranty or any other Loan
Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all
respects.  Each of the Guarantors hereby agrees and acknowledges that no other
agreement, instrument, consent or document shall be required to give effect to
this Section 10.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.
BORROWER:


EMERGENT BIOSOLUTIONS INC.




By:      /s/ ROBERT G.
KRAMER                                                                                              
Name:         Robert G. Kramer
Title:            Chief Financial Officer


GUARANTORS:
EMERGENT BIODEFENSE OPERATIONS LANSING LLC


EMERGENT MANUFACTURING OPERATIONS MERIDEN LLC


EMERGENT COMMERCIAL OPERATIONS FREDERICK INC.


EMERGENT INTERNATIONAL INC.


EMERGENT PRODUCT DEVELOPMENT GAITHERSBURG INC.


EMERGENT PRODUCT DEVELOPMENT SEATTLE, LLC


EMERGENT EUROPE INC.


EMERGENT PROTECTIVE PRODUCTS USA INC.




By:      /s/ ROBERT G.
KRAMER                                                                                              
Name:          Robert G. Kramer
Title:            Treasurer



--------------------------------------------------------------------------------





GUARANTORS (cont'd):


EMERGENT FREDERICK LLC


EMERGENT MANUFACTURING OPERATIONS BALTIMORE LLC


EMERGENT SALES AND MARKETING US LLC




By:      /s/ ROBERT G.
KRAMER                                                                                              
Name:          Robert G. Kramer
Title:            Executive Manager


400 PROFESSIONAL LLC




By:      /s/ ROBERT G.
KRAMER                                                                                              
Name:          Robert G. Kramer
Title:            Vice President


ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.






By:      /s/ ERIK M.
TRUETTE                                                                                              
Name:           Erik M. Truette
Title:            Assistant Vice President


LENDERS:
BANK OF AMERICA, N.A., as a Lender, a L/C Issuer and Swing Line Lender






By:      /s/ LINDA E.C.
ALTO                                                                                              
Name:         Linda E.C. Alto
Title:            Senior Vice President



--------------------------------------------------------------------------------



LENDERS (cont'd):
JPMORGAN CHASE BANK, N.A.






By:      /s/ ANTHONY
GALEA                                                                                              
Name:          Anthony Galea
Title:            Vice President


LENDERS (cont'd):
PNC BANK, NATIONAL ASSOCIATION






By:      /s/ BREMMAR
KNEIB                                                                                              
Name:          Bremmar Kneib
Title:            Vice President



